DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 18, and 24-30 are pending, of which claims 1 and 2 are independent.


Response to Arguments
The rejections of the Non-Final office action mailed 5/13/2022 have been overcome by the applicant's arguments and the Examiner's amendment (see below).


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Baldur Andrew Steingrimsson, pro se inventor, on August 8, 2022.

The application has been amended as follows: Claims 5 and 24 are amended. Claims 12-17 and 22-23 are cancelled.
Claim 5 (Currently Amended) The method according to Claim 4, wherein the definition of the customer object includes a specification of a unique identifier for the customer,
a specification of a name for the  customer.

Claim 12 (Cancelled).
Claim 13 (Cancelled).
Claim 14 (Cancelled).
Claim 15 (Cancelled).
Claim 16 (Cancelled).
Claim 17 (Cancelled).
Claim 22 (Cancelled).
Claim 23 (Cancelled).

Claim 24 (Currently Amended). The apparatus according to Claim 3, wherein the definition of the customer object includes a specification of a unique identifier for the customer,
a specification of a name for the  customer.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Villella et al., US Patent Application Publication No. 2018/0248904 discloses applying machine learning to processing data for anomaly detection and event classification.
Ghahramani et al., US Patent No. 10,776,691 describes a system which optimizes the process of training a machine learning model.
Abebe et al., US Pub. No. 2018/0068271 describes a system which uses machine learning to recommend a software development methodology.
Teller et al., US Pub. No. 2013/0173223 discloses predictive analytics based on a database source of knowledge.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
(claims 1 and 2): categorical values, where the values are confined to a range or not, and where the system model approximates a generic continuous-valued system model with a two layer feed-forward neural network, operations for prediction, to produce a guiding reference for a new design or planning project, where the guiding reference is obtained as output from the system model when applying an input vector from the new design or planning project as input comprising the database with relational dependence between objects, to support fast and efficient searches, even in case of large design or planning project archives, with fast and efficient searches being defined in terms of speed improvements resulting from ability of relational databases to offer indexed searches with sub-linear-time lookups, compared to linear-time lookups for some non-relational databases established knowledge on searching capabilities of relational databases over non relational databases, and with the large design or planning project archives defined as consisting of at least hundreds of design or planning projects archived, wherein the database has hierarchical structure, in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148